Citation Nr: 1741353	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  14-17 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a heart disability, to include ischemic heart disease and coronary artery disease.


REPRESENTATION

Appellant represented by: Stacey-Rae Simcox, Attorney


ATTORNEY FOR THE BOARD

A.Lech, Counsel 


INTRODUCTION

The Veteran had honorable active service in the United States Army from January 1967 to February 1970.  He, unfortunately, died in August 2017.

Prior to discussing the appeal at hand, the Board would be remiss if it did not recognize the Veteran's outstanding service.  The Veteran was awarded the National Defense Service Medal, the Vietnam Service Medal, Republic of Vietnam Campaign Medal w/60 Device and was clearly a credit to the Army and to his family, and his service to his country is greatly appreciated.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia.

This case was previously before the Board in October 2015, when it was remanded for further development.  


FINDING OF FACT

During the pendency of the appeal but after the appeal was certified and transferred to the custody of the Board, VA was notified that the Veteran died in August 2017.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R.    § 20.1302 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died in August 2017, during the pendency of the appeal. See August 2017 Report of Month of Death.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the Appellant's death and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A.  § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016). 
The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed no later than one year after the date of the claimant's death.  See 38 C.F.R. § 3.1010 (b) (2016).  A person eligible for substitution will include a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121 (a).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).


ORDER

The appeal is dismissed without prejudice.





____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


